Citation Nr: 1714674	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-49 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a waiver of overpayment for the advance payment of $3,000.00 for educational benefits.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from March 2006 to September 2006 and from December 2007 to January 2009, with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision in which the RO's Committee on Waivers and Compromises denied the Veteran's claim for waiver of recovery of an overpayment of compensation benefits in the amount of $3,000.00.

In his substantive appeal (VA Form 9) dated in October 2010, the Veteran requested a Board hearing at the RO.  This hearing was scheduled in March 2017, however, the Veteran failed to report.  When contacted on the date of the hearing, the Veteran indicated he forgot about the hearing and was unavailable to attend.  The Veteran was advised that a decision would be made based on evidence of record and that he would be considered no show; he expressed his understanding.  See March 2017 Report of General Information (VA Form 27-0820).


FINDINGS OF FACT

1. An overpayment of VA education benefits was properly created and the debt of $3,000.00 is valid. 

2. Recovery of the debt from the Veteran would not be against equity and good conscience. 


CONCLUSION OF LAW

Recovery of the overpayment of $3,000.00 is warranted.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

This appeal involves the validity of the creation of a debt (overpayment) and a request for waiver of recovery of the overpayment.  Therefore, the duty to notify provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004).  To the extent that VA's duty to assist may apply (see Edwards v. Peake, 22 Vet. App. 57, 60 (2008)), the Board finds no deficiency that would result in prejudice by proceeding with an appellate decision.

II. Validity of the Debt

The record reflects that in August 2009, the Veteran indicated he elected to relinquish the MGIB-SR (Montgomery GI Bill - Selected Reserve) Ch. 1606 benefits in order to receive Post-9/11 GI Bill benefits as of August 1, 2009.  

In October 2009, VA received certification from the Musician's Institute that the Veteran was enrolled for 15 hours for the Fall 2009.  

It is apparent from the July 2010 Committee on Waivers and Compromises (CWOC) decision, as well as the Veteran's statements regarding the identified debt, that in November 2009, he applied for and received the $3,000.00 advanced payment.  

Thereafter, in a letter dated November 16, 2009, the Veteran was notified by the RO that he had been found eligible for educational benefits under the Post 9/11 GI Bill, and that his school had submitted enrollment information for the Fall 2009.  In the November 2009 letter, in a bold-faced type paragraph, the Veteran was informed of the following:  "You are responsible for ALL debts resulting from reductions or terminations of your enrollment even if the payment was submitted directly to the school on your behalf."

Thereafter, also in November 2009, the Veteran's educational benefit payments commenced, including payments made directly to the Musician's Institute.  

In March 2010, the Veteran was notified by the VA Debt Management Center (DMC) that a $3000.00 debt had been established under his Post-9/11 GI Bill record.  

In a letter from the RO dated in August 2010, it was noted that the CWOC decision had been made based on findings that when the Veteran requested the advance, he certified that he was enrolled in school for the Fall 2009 term, that he was eligible for VA education benefits, and that he had not yet received payments due to him for Fall 2009.  It was also noted that the Veteran had certified he understood he would have to repay the advance or any duplicate payment(s) made to him.

The Board notes that the primary purpose of the advance payment of educational benefits was to create an overpayment in order to allow the Veteran earlier access to educational assistance payments.  The advance was essentially a loan which was to be paid back by offsets from future education benefits.  Because the advance payment of educational benefits, by definition, necessitated the creation of a debt, the Board concludes that the debt in the amount of $3,000.00 for an advance payment of educational assistance benefits was properly created.  Additionally, the Veteran has not contended that the overpayment of $3,000.00 was not validly created.  Generally, an overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  38 U.S.C.A. § 3323; 38 C.F.R. § 21.9695.  Thus, the overpayment at issue was properly created and is a valid debt.  

III. Waiver of Recovery of the Overpayment

The Board will now turn to the Veteran's request for waiver of the recovery of the $3,000.00 overpayment.  In this regard, the Board notes that in support of his waiver claim, the Veteran submitted a notice of disagreement in August 2010, in which he indicated he was not in agreement with the balance to be paid, noting that he had received correspondence stating that the debt was reduced by $817.76 and that he only owed $2,182.24.  He also indicated that in his VA Form 5655 (Financial Status Report) it showed that his monthly expenses exceeded his income by $147.48.  Further, in a substantive appeal (VA Form 9) submitted in October 2010, the Veteran indicated that when he initially applied for this benefit he did not know it would create a financial hardship, and claimed that he was told this advancement would be deducted from his educational benefits each month he was going to school, but that unfortunately this did not happen.  He also indicated he was now having trouble paying the indebtedness back due to financial problems.  

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  In this case, the Board has not found any evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  

The next question is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."  The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive):  (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Accordingly, the first factor to consider is the fault of the debtor in creating the debt.  Here, the fault of this debt is equally that of the Veteran and VA.  That is, the $3,000.00 advance payment was ostensibly a beneficial plan that both parties expressly chose to participate in.  Fault, therefore, is not a particularly relevant element in this case because the primary purpose of the advance payment was to create the debt in question, by agreement, between VA and the Veteran. 
The next consideration is whether requiring repayment of the overpayment would impose undue hardship of collection on the debtor, thereby defeating the purpose of the benefit to the Veteran.  On this point, the Committee on Waivers and Compromises determined that allowing the Veteran to keep both the advance payment of $3,000.00 and the benefits for the Fall 2009 term (resulting from the RO's concurrent waiver of overpayment) would result in duplicate payment to the Veteran as well as unjust enrichment at the expense of the government.  

The Board notes that in July 2010, the Veteran filed a Financial Status Report (VA Form 5655) in which he indicated that for employment he worked for the USMC since March 2006, and that he was assigned to A Co. 4th Bn. at Camp Pendleton.  He indicated his only income was monthly VA benefits in the amount of $243, and that his average monthly expenses were $390.48 for food, gas for his truck, and a cell phone.  He reported $1,750 in cash at the bank and that he owned a 2005 Chevy Silverado worth $7,000 in resale value.  He claimed he was currently unemployed and living with his parents.  Thus, the Veteran's Financial Status Report indicates monthly expenditures that exceed monthly income.  

The Board finds, however, that recovery of the debt would not create an undue hardship.  The Board notes that in the August 2010 decision letter, the RO notified the Veteran that repayment of the debt could be in a lump sum or by setting up a repayment plan.  Furthermore, the record also reflects that at that time (2010), the Veteran waived VA benefits and received training pay for 76 training days, and that he received educational benefits including monthly payments for housing.  Thereafter, while the Veteran has not submitted an updated Financial Status Report (VA Form 5655) since a form was first received in 2010, VA treatment records show that he has been employed as of 2013, that he received additional educational and vocational benefits from VA, that he received drill training pay for several years, and that he continued to receive VA compensation benefits.  

In light of the foregoing, the amount of the debt owed, and with consideration of the Veteran's VA benefits award, the Board does not find that the complete recovery of the overpayment would necessarily deprive the Veteran of basic necessities.  The Board finds that there is no credible evidence of undue financial hardship presented by recoupment of this debt, especially if the Veteran chooses to repay the debt by setting up a payment plan. 

Moreover, in reviewing his statements as well as his financial report, the Board does not find the Veteran's contentions in support of a waiver to be persuasive in the consideration of equity and good conscience.  The Veteran was provided with an advance payment of $3,000.00 to be used in lieu of forthcoming educational assistance payments.  It appears that, instead, at least part of the $3,000.00 was used for other purposes.  The Veteran's action of not using the $3,000.00 for education purposes or retaining the amount for repayment frustrated the purpose of VA's authorization of an advance payment.  

The Board next finds that recovery of the overpayment would not defeat the purpose of an existing benefit to the Veteran because the primary purpose of the benefit was an advance payment that would necessarily result in a debt.  If anything, the purpose of the benefit would be defeated if the advance payment was not recouped.  There is no evidence that the withholding of benefits for recovery would nullify the objective for which the educational benefits were intended.  The Board also finds that failure to recover the overpayment would result in an unjust enrichment of the Veteran.  The advance payment program was expressly created for the purposes of creating a debt which would later be recouped from the Veteran's education benefits.  In authorizing the advance payment, it was expected that the amount would be recouped by an offset or reduction in future education payments.  There is no indication that the Veteran changed position to his detriment in reliance upon the advance of the VA education benefits; rather, the creation of the debt was to his benefit.  

Regarding the Veteran's disagreement with the balance to be paid, and his contention that he only owed $2,182.24, the Board notes that in a letter dated in March 2010 letter, the Debt Management Center (DMC) notified the Veteran that his educational indebtedness had been reduced by $817.76, and that the balance of the debt was $2182.24.  In a referral dated in July 2010, the DMC notified the Committee on Waivers and Compromises (COWC) that the current principal amount of the debt was $2,250.  Thereafter, in a letter dated in September 2010, the DMC notified the Veteran that his educational indebtedness had been reduced by $648 and that the balance of the debt was $1166.70.  It appears that these letters were sent to the Veteran as notification that benefits had been withheld to reduce the overpayment owed, not that the actual amount owed had been reduced.  

In sum, the Board concludes that the facts in this case do not demonstrate that the recovery of the overpayment of $3,000.00 would be against equity and good conscience.  38 U.S.C.A. § 5107 (b).  In essence, the elements of equity and good conscience are not in the Veteran's favor.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Waiver of recovery of debt in the advance payment amount of $3,000.00 resulting from the overpayment of VA education benefits is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


